Citation Nr: 1019358	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  03-16 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial extraschedular rating for 
lumbosacral strain with degenerative disc disease.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active service from December 1964 to August 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  

The case, as part of consideration of entitlement to an 
initial evaluation in excess of 20 percent for lumbosacral 
strain with degenerative disc disease, was previously before 
the Board in January 2005 and was remanded for further 
development.  In November 2006, the Board issued a decision 
that denied an initial rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease, prior to 
October 20, 2003, granted a separate 20 percent rating for 
orthopedic manifestations of the service-connected 
lumbosacral strain, from October 20, 2003, granted a separate 
10 percent rating for neurologic manifestations of the 
service-connected lumbosacral strain, from October 20, 2003, 
and denied referral for an assignment of an extraschedular 
evaluation.  

The Veteran appealed the November 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2008, the Court issued a Memorandum Decision that 
set aside the Board's November 2006 decision with respect to 
the denial of referral for extraschedular consideration, and 
remanded the matter to the Board for proceedings consistent 
with the opinion.  The Board notes that the December 2008 
Memorandum Decision reflects that the appellant's sole 
argument on appeal was that the Board's statement of reasons 
and bases was insufficient to support its decision that the 
case did not warrant referral for extraschedular 
consideration.  See also Appellant's Brief, dated in May 2009 
(addressing only consideration on an extraschedular basis).  
Accordingly, the Board characterized the issue as listed on 
the title page.  

A rating decision in January 2009 increased the initial 
evaluation for the service-connected lumbosacral strain with 
degenerative disc disease to 40 percent, effective October 
10, 2008, continued a separate 10 percent rating for 
neuropathy of the left lower extremity, and granted service 
connection and an additional separate 10 percent rating for 
neuropathy of the right lower extremity, effective November 
20, 2008.  

In May 2009, the Board remanded the issue for further 
evidentiary development.  The Board is satisfied that the 
requested development has been accomplished and will proceed 
with appellate review of the issue.  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is addressed in the remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


FINDINGS OF FACT

1.  The objective clinical findings show that the Veteran's 
service-connected low back disability is manifested by pain , 
limitation of motion and neurological deficits.  

2.  The evidence does not show such an exceptional disability 
picture that the available schedular evaluation for the 
service-connected low back disability is inadequate at any 
time during the appeal period.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation have not been 
met during the appeal period.  38 C.F.R. § 3.321(b) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim. VA regulations for the implementation 
of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Duty to Notify

The Board notes that the Veteran's appeal of the initial 
rating assigned for the disability at issue following the 
grant of service connection for the low back disability is a 
downstream issue, and additional VCAA notice is not required.  
38 C.F.R. § 3.159(b)(3) (2009).  Rather, the Veteran's appeal 
as to the initial rating assignment here triggers VA's 
statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  In a July 2009 letter, he was 
specifically advised of how extraschedular ratings are 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve an 
extraschedular higher evaluation for his service-connected 
disability at issue. 

Duty to Assist

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran 
and he was provided with the necessary VA joints 
examinations.  Specifically, the information and evidence 
that have been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, the VA examination reports, and a 
memorandum from the Director of the Compensation and Pension 
Service of VA.  

The Board notes that the VA examination reports reflect that 
the examiners reviewed the Veteran's claims file, past 
medical history, recorded his current complaints, and 
conducted an appropriate physical examination with 
appropriate diagnoses and opinions consistent with the 
evidence of record.  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2009).  The Veteran and his representative have not 
contended otherwise.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate).  

Analysis

Initially, the Board observes that the Veteran's 
representative, in his April 2010 Brief appears to assert 
that the issue before the Board is entitlement to initial 
schedular staged ratings for the disability at issue.  
However, in the Court's December 2008 Memorandum Decision, 
the only issue that was remanded to the Board was 
consideration of entitlement to an extraschedular rating for 
the Veteran's service-connected lumbosacral strain with 
degenerative disc disease.  Hence, the Board will limits its 
analysis to that matter.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity. 38 U.S.C.A. § 1155.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009); see also 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

When the matter was before the Board in May 2009, in the text 
of the Remand, the Board set forth the three steps under 
Thun.  While the first criteria under Thun specifies that no 
referral is required where the schedular criteria are found 
to be adequate to rate the disability at issue, referral for 
consideration of an extraschedular rating does not in and of 
itself reflect adjudication of whether the first criterion 
under Thun has been met.  In this regard, the Board notes 
that the first paragraph of page 5 of the Remand states that 
the case presented an exceptional disability picture and the 
regular schedular standards were inadequate.  However, this 
statement is not binding as it does not reflect a final 
adjudication by the Board on the matter of an extraschedular 
rating.  As such, that statement is not binding as to the 
Board's consideration at that time, but rather the action of 
a "Remand" reflects that the Board intended that the 
evidence "suggested" that the criteria may be inadequate to 
accurately rate the manifestation of the disability at issue.  

Based on a review of the evidence of record, the Board finds 
that an initial extraschedular rating is not warranted at any 
time during the appeal period because an unusual or 
exceptional disability pattern that renders the application 
of the regular rating criteria impractical pursuant to 
38 C.F.R. § 3.321(b)(1) has not been demonstrated by the 
objective evidence.  First, the Board observes that the 
symptoms associated with the Veteran's low back disability - 
pain, loss of motion, and neurological deficits - are 
specifically contemplated in the schedular criteria found in 
the relevant Diagnostic Codes contained in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237-5243, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292-5295, and 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  The Director of the Compensation and Pension Service 
made a similar conclusion in a February 2010 memorandum 
addressing the question.  

Furthermore, even accepting for the sake of argument the 
contention that the Veteran's pain, loss of motion, and 
neurological deficits are debilitating in nature such that it 
constitutes an exceptional disability picture and that the 
schedular evaluation is inadequate, the Board finds that the 
assignment of an extraschedular rating remains unwarranted 
because the third Thun criterion is not met.  Specifically, 
the evidence does not establish marked interference with 
employment or frequent periods of hospitalization as a result 
of the Veteran's back disability sufficient to warrant 
assignment of an extraschedular rating.  With respect to 
hospitalization, frequent periods of hospitalization for the 
disability have not been necessary, and neither the Veteran 
nor his representative have asserted the contrary.  

Turning to marked interference with employment, the Board 
finds that the objective evidence does not support a finding 
of marked interference with employment beyond the schedular 
considerations.  As previously discussed, the June 2006 VA 
examiner noted that the Veteran had been disabled from his 
normal occupation because of his back condition; and the 
November 2007 VA examination report indicated that he was 
disability retired.  However, upon Remand, the Veteran was 
afforded the opportunity to submit evidence from his employer 
with regard to the reasons for his retirement, and he 
proffered no objective documentation.  As such, the Board 
finds that his statements alone are not sufficient to 
establish marked interference beyond that contemplated in the 
schedular criteria as required by the regulation.  While 
employment may be made more difficult by the Veteran's back 
disability, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the Veteran outside of the norm.  Any 
occupational impairment is specifically contemplated in the 
ratings assigned for the disability during the course of the 
appeal period.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).

Consequently, the Board concludes that entitlement to an 
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted at any time during the appeal period.  


ORDER

An initial extraschedular rating for lumbosacral strain with 
degenerative disc disease is denied.  


REMAND

As previously discussed, the medical evidence of record 
reflects that the Veteran may be too disabled to work due to 
service-connected disability.  See Reports of VA examination, 
dated in June 2006, November 2007, and November 2008 
(indicating that the Veteran is unable to work).  The Board 
had construed this evidence as raising an informal claim for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability and 
referred the matter to the RO for appropriate action.  See 
Norris v. West, 12 Vet. App. 413, 421 (1999) (noting that if 
a veteran's disabilities meet the percentage requirements of 
38 C.F.R. § 4.16 and there is evidence of service-connected 
unemployability, the record raises a claim for TDIU).  

Nevertheless, the Court recently held that a request for a 
total disability rating based on individual unemployability 
due to service-connected disability is not a separate claim 
for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either 
as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability is based has already been found to be 
service connected, as part of a claim for increased 
compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id. at 455.  As the RO has 
not yet considered whether the Veteran is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disability, the issue must be remanded, 
rather than referred, to the RO for consideration.

Accordingly, the case is remanded for the following action:  

1.  The RO must provide the Veteran with a 
letter satisfying VA's duties under VCAA to 
notify and assist the Veteran in 
substantiating the claim of entitlement to a 
total disability rating based on individual 
unemployability due to service-connected 
disability, to include consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO must provide the Veteran with an 
examination to determine the effects of his 
service-connected disabilities on his ability 
to maintain employment consistent with his 
education and occupational experience.  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination.  All necessary special studies 
or tests are to be accomplished.  The 
examiner must elicit from the Veteran and 
record for clinical purposes a full work and 
educational history.  Based on a review of 
the case, the examiner must provide an 
opinion as to whether the Veteran's service-
connected disabilities alone preclude him 
from securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  All 
opinions provided must include an explanation 
of the bases for the opinion.  If any of the 
above requested opinions cannot be made 
without resort to speculation, the examiner 
must state this and specifically explain why 
an opinion cannot be provided without resort 
to speculation.  

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.  

4.  The RO must then adjudicate the issue of 
whether a total disability rating based on 
individual unemployability due to service-
connected disability is warranted.  If the 
claim is denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


